Webb High, plaintiff in error, was convicted in the Superior Court of Oklahoma county upon an information charging that on the 23rd day of May, 1913, he did feloniously keep a place with the intention of and for the purpose of violating the prohibitory law of the state of Oklahoma, to-wit, a certain building, No. 24 South Broadway street, Oklahoma City, and his punishment was fixed at a fine of fifty dollars and imprisonment in the penitentiary for the term of two years.
From the judgment rendered on the verdict an appeal was taken by filing in this court on April 25, 1914, a petition in error with case-made.
The attorney general has filed a motion to dismiss said appeal on the ground that subsequent to the perfecting of the appeal in this case, the plaintiff in error applied for, and was granted a parole or pardon, the same being on file in the office of the secretary of state.
No response to the motion to dismiss having been made, the same is hereby sustained and the appeal herein is dismissed. *Page 222